106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Jr., Plaintiff-Appellant,Steve R. LUCAS, Plaintiff,v.Michael MOORE, Director of the South Carolina Department ofCorrections, Defendant-Appellee.
No. 96-6326.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Jan. 31, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Joseph F. Anderson, Jr., District Judge.  (CA-94-3242-2-17AJ)
Thomas D. Crooks, Jr., Appellant Pro Se.
David Leon Morrison, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, SC, for Appellee.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for a preliminary injunction or a temporary restraining order.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Crooks v. Moore, No. CA-94-3242-2-17AJ (D.S.C. Feb. 15, 1996).  We also deny Appellant's motion for consolidation.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED